Citation Nr: 1737321	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  08-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for degenerative disc disease (DDD) of L4-5 and L5-S1 with intervertebral disc syndrome (IVDS) prior to March 16, 2017 and in excess of 40 percent thereafter.

2. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board most recently remanded this appeal for additional development in November 2016.

A personal hearing was conducted between the Veteran and undersigned in January 2011.  A transcript is associated with the record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to March 16, 2017, the Veteran's DDD did not manifest forward flexion of 30 degrees or less, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least four weeks in the past 12 months.

2. From March 16, 2017, the Veteran's DDD did not manifest ankylosis or incapacitating episodes of IVDS having a total duration of at least six weeks in the past 12 months.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for DDD prior to March 16, 2017 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 (2016).

2. The criteria for a rating in excess of 40 percent for DDD from March 16, 2017 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in November 2016 for additional development, including providing a VA Form 21-8940 to the Veteran, obtaining VA treatment records, and conducting a VA examination.  There has been substantial compliance with those instructions.  In a May 2017 appellate brief, the Veteran's representative stated that the Veteran would submit additional medical evidence or an independent medical opinion.  No such evidence has been received.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Diagnostic Code 5237 addresses diseases and injuries of the thoracolumbar spine.  Under that code, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.


The record does not support a rating in excess of 20 percent prior to March 16, 2017.  None of the VA examinations during this period show forward flexion to 30 degrees or less.  In the January 2006 VA examination, the Veteran had forward flexion to 65 degrees (without pain) with the same range of motion on repetition and no obvious fatigability, lack of endurance, or incoordination.  In the May 2007 VA examination, he had forward flexion to 90 degrees (with pain at 60 degrees) and weakness, lack of endurance, fatigue, and incoordination.  

In the July 2011 VA examination, he had forward flexion to 60 degrees with no evidence of pain, fatigue, weakness, lack of endurance, instability, incoordination, or additional loss of joint function or motion on repeated testing.  In the February 2012 VA examination, he had forward flexion to 60 degrees (with objective evidence of painful motion beginning at that range) and excess fatigability, incoordination, and abnormal, painful, and weakened movement.  

Further, none of the VA examinations found ankylosis.  By his own admission, the Veteran had at least some range of motion in his back.  See January 2011 Hearing Testimony.

It is acknowledged that a December 2006 VA physical rehabilitation record indicates forward flexion to 30 degrees.  However, this measurement is inconsistent with the Veteran's overall disability picture for this period, particularly compared to the results of the January 2006 and May 2007 examinations.  Subsequent VA examinations recorded measurements of forward flexion considerably greater than 30 degrees.  Considering the whole disability picture, the Board does not afford significant weight to the December 2006 record and finds that the Veteran's overall disability picture does not approximate the criteria for a higher rating prior to March 16, 2017.

Neither does the record support a rating in excess of 40 percent from March 16, 2017.  The March 2017 VA examination did not find unfavorable ankylosis of the entire spine.  The Veteran has not reported otherwise.  As such, a higher rating under Diagnostic Code 5237 is not warranted.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43,

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the Veteran's reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating of 40 percent.  

With respect to the period from March 16, 2017, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the maximum rating based on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The neurological impairments found by the March 2017 VA examination have also been assigned separate compensable ratings as required by 38 C.F.R. § 4.71a.  The Veteran did not initiate an appeal of that decision.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 5243 for IVDS.  Under that code, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran has reported periods of incapacity in each VA examination, and he testified that he had been instructed by a doctor to take bed rest.  See January 2011 Hearing Transcript.  Nevertheless, the record does not reflect notation of prescribed bed rest by a physician of at least four weeks.  The absence of such notation in the Veteran's treatment records, as well as the lack of information concerning the date and duration of the claimed physician-prescribed bed rest, weighs against the Veteran's claim.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  In the absence of credible evidence showing incapacitating episodes of at least four weeks, a higher rating under Diagnostic Code 5243 is not warranted.

The Board acknowledges the Veteran's statements that he deserves a higher rating based on his use of a cane, that he is entitled to a rating of at least 40 percent due to forward flexion to less than 30 degrees and ankylosis, and that consideration for pain and loss of motion was not given.  However, as indicated, the functional loss experienced by the Veteran, to include his use of a cane, has been considered in the ratings assigned.  His limitation of flexion is also reflected in the 40 percent rating assigned for his back disability.  The record also shows that his complaints of pain and loss of motion have been considered.   Indeed, as noted, VA examiners have provided estimations of loss of range of motion based on the Veteran's complaints of pain.


ORDER

Entitlement to a rating in excess of 20 percent for DDD of L4-5 and L5-S1 with IVDS prior to March 16, 2017 is denied.

Entitlement to a rating in excess of 40 percent for DDD of L4-5 and L5-S1 with IVDS from March 16, 2017 is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, to qualify for individual unemployability, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Veteran is service connected for DDD of L4-5 and L5-S1 with IVDS rated 40 percent disabling (since March 16, 2017), sciatica of the right lower extremity rated 10 percent disabling (since March 16, 2017), sciatica of the left lower extremity rated 10 percent disabling (since March 16, 2017), and noncompensable arthritis of the right radial head.  His combined rating was 20 percent from March 2005 and 50 percent from March 2017.  He does not meet the schedular portion of TDIU and criteria for eligibility under 38 C.F.R. § 4.16(a).  However, he may meet the criteria for referral for extraschedular TDIU under 38 C.F.R. § 4.16(b).

The Veteran contends that he is unable to obtain and maintain substantially gainful employment due to his service-connected DDD.  The Veteran did not complete high school.  He was employed full-time as an automated publisher from January 1984 to August 2009 and has not been employed since leaving that position.  See April 2015 SSA Medical Treatment Records.  

Also of record is the March 2017 VA examination.  The examiner noted significant functional impact from the Veteran's DDD, stating that he could sit and stand, but was limited to lifting and carrying ten pounds, walking for a maximum of one hour, never stooping, and using a handheld assistive device for all terrain.  The examiner also noted that due to his back pain, the Veteran could not stand or sit for more than a few minutes and had to frequently alternate positions.

The Board recognizes that VA policy instructs the AOJ to administratively deny a TDIU claim when a veteran fails to complete and submit a VA Form 21-8940.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).  The AOJ took no action on the TDIU claim for this reason.  See April 2017 Supplemental Statement of the Case.  However, the Board notes that it is not bound by these administrative provisions. See 38 U.S.C.A. 38  C.F.R. § 19.5 (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).  

Here, the Veteran's service-connected disabilities significantly limit his ability to perform manual labor, including that of his prior employment, which required extensive movement, standing, and stooping to operate and service printing machines.  See March 2009 Buddy Statement.  Given his educational background and employment history (the records received from the SSA provide a sufficient employment history), it appears unlikely that he could obtain and maintain sedentary employment that would accommodate his physical limitations and frequent need to alternate between sitting and standing.  Considering the limitations of his service-connected disabilities on any form of substantially gainful employment, the Board finds that referral for extraschedular TDIU is warranted.

Accordingly, the case is REMANDED for the following action:

1. Refer the issue of entitlement to TDIU to the Director of Compensation and Pension Service for extraschedular consideration for TDIU.

2. Following the Director's decision as to extraschedular TDIU, if the claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


